Citation Nr: 0322801	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  99-13 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a sinus disorder.  

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran's claim was remanded 
for additional development in January 2001 and is again 
before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran submitted her original claim for service 
connection for a sinus disorder in July 1981.

2.  The veteran's claim was denied in August 1981.  The 
veteran did not perfect an appeal of that rating decision.

3.  The evidence associated with the claims file subsequent 
to the July 1981 decision is new, and is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  

4.  The veteran's sinus disorder began during military 
service.

5.  The veteran's migraine headaches are not related to her 
military service.

6.  The veteran's PTSD has caused total occupational and 
social impairment.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a sinus 
disorder has been submitted.  38 U.S.C.A. §§ 1131, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  The veteran has a sinus disorder that is the result of 
disease incurred during active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2002).

3.  The veteran does not have migraine headache disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.304.

4.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran is seeking to reopen a claim of entitlement to 
service connection for a sinus disorder.  The veteran 
originally sought to establish entitlement to service 
connection in July 1981.  Her claim was denied by way of a 
rating decision dated in August 1981.  Notice of the rating 
action was provided that same month.  The veteran failed to 
submit a notice of disagreement and the rating decision 
consequently became final.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).  As a result, 
service connection for a sinus disorder may now be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran filed her application to reopen prior 
to this date, the earlier version of the law remains 
applicable in this case.)  

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The RO denied the veteran's claim in August 1981 because the 
veteran's service medical records (SMRs) did not demonstrate 
treatment for a sinus condition.  The RO noted that the 
veteran's sore throats in service were considered to be acute 
and transitory and not evidence of a chronic condition.  Of 
record at that time were private treatment records from J. T. 
McElrath, M.D., for the period from October 1969 to January 
1977.  The records documented treatment for allergic 
rhinitis, sinusitis and other sinus-related complaints 
beginning in October 1969.  The records are not discussed in 
the rating decision and this could be explained by the RO's 
determination that the veteran did not have a chronic 
condition in service, some five years earlier.

The veteran submitted a request to reopen her claim for 
service connection in April 1998.  The evidence associated 
with the claims file subsequent to the August 1981 rating 
decision includes private medical records dated from May 1995 
to February 1996; hearing transcript for a Central Office 
(CO) hearing held in December 2000; VA examination reports 
dated in January 1997, January 1998, February 1999 and 
December 2002; VA hospital summaries and treatment records 
for a period from June 1995 to March 2003; a videocassette 
tape of an interview conducted with the veteran as part of a 
VA PTSD program in October 2000; statement from VA healthcare 
professionals, dated in May 2003, and lay statements from the 
veteran.

All of the evidence is new to the record.  The private 
treatment records are not material as they relate to 
psychiatric care provided to the veteran and do not provide 
any pertinent information relative to her claim for service 
connection for a sinus disorder.

The only VA examination that is pertinent to this issue is an 
ear, nose, and throat (ENT) examination from December 2002.  
The other VA examination reports related to evaluations of 
the veteran's PTSD or claim for migraine headaches.  The 
December 2002 ENT examination report provided a diagnosis of 
acute and chronic maxillary sinusitis with some degree of 
disease in the right posterior ethmoids, based in part on the 
results of a computed tomograph (CT) scan of the sinuses.  
The report also provided a diagnosis of probable severe 
allergic rhinitis that was not being sufficiently treated, 
and noted that the veteran had not gotten sufficient 
treatment for her sinusitis anywhere along the line from her 
history.  

The VA treatment records document ongoing treatment for 
chronic sinusitis and allergic rhinitis during the entire 
period from 1995 to 2003.  The veteran was prescribed a 
number of medications to treat her symptoms.  The records 
included x-rays of the sinuses and CT scans that showed 
positive evidence of sinusitis.

The May 2003 statement from the VA healthcare professionals 
was offered in support of the veteran's claim.  The two 
individuals cited to SMRs provided by the veteran and said 
that they felt that her claim for service connection was 
valid and that they supported her claim.  

The lay statements from the veteran and her testimony in 
December 2000, while cumulative to a degree, is material, 
along with the December 2002 VA ENT examination report, the 
VA treatment records, and the May 2003 statement.  This 
determination is based on reviewing the prior evidence from 
Dr. McElrath that showed treatment for sinus problems 
beginning in 1969, the veteran's statements that she received 
earlier treatment from a now deceased doctor, the VA records 
and VA examination report that show a continuing problem with 
sinusitis and allergic rhinitis and the supporting statement 
from the VA healthcare professionals.  

In summary, evidence received since the August 1981 rating 
decision tends to support the veteran's claim in a manner 
such that it bears directly and substantially upon the 
question of service connection, and it is therefore so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

II.  Service Connection

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

The chronicity provisions of 38 C.F.R. § 3.303(b) (2002) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  Sinus Disorder

The veteran's SMRs show that she was treated on a number of 
occasions for complaints of a sore throat beginning in July 
1962.  She was assessed as having lingular tonsillitis in 
January 1963 and a flu syndrome in March 1963.  Additional 
entries dated in April 1963 noted continued complaints.  An 
entry dated in May 1963 noted that the veteran complained of 
a sore throat all of the time but said that physical 
examination was negative.  The examiner said that the veteran 
might have mild allergic rhinorrhea.  The veteran's March 
1964 discharge examination did not report any chronic sinus 
illness or disorder.

The treatment records from Dr. McElrath documented ongoing, 
though sporadic, treatment for sinus-related complaints to 
include sinusitis, and sore throats from October 1969 to 
March 1976.

The VA treatment records note that the veteran complained of 
a sinus infection for over a year in October 1995.  The entry 
reported that she was treated with antibiotics in May 1995, 
with some improvement, but that the infection remained.  
Additional VA records document continuous treatment for 
sinusitis and allergic rhinitis through 2003.  None of the 
entries explicitly ties the veteran's current symptomatology 
to service.

The December 2002 VA ENT examination noted a chronic problem 
with evidence of disease in the right posterior ethmoids.  
The veteran was diagnosed with acute and chronic maxillary 
sinusitis and significant severe allergic rhinitis.  The 
examiner did not provide an opinion that linked the veteran's 
current diagnoses to service but noted that the veteran had 
not been sufficiently treated for her sinusitis at any time.  
The examiner noted that he had reviewed the claims file as 
part of his examination report.

The veteran testified in December 2000 that she had sought 
treatment for her sinus disorder soon after service but that 
the doctor was deceased and she did not have access to any 
records.  She noted that she began to see Dr. McElrath after 
the first doctor.  

The May 2003 statement from the VA healthcare professionals 
was submitted by the veteran, along with several SMR entries 
in May 2003.  The entries were those that pertained to 
treatment for sinus-related complaints in service.  The 
statement from the healthcare professionals, a nurse 
practitioner and a physician, noted that they had reviewed 
the SMRs and her [VA] clinical records.  They concluded that 
her claim for service connection was valid and that they 
supported her claim.  The Board notes that the nurse 
practitioner is listed as a treating individual on a large 
number of the VA clinical records.

The evidence of record shows that the veteran has established 
that she had symptoms of a sinus disorder in service and that 
she received treatment within several years, at a minimum, 
after service.  The Board finds that the May 2003 statement 
from the VA healthcare professionals is persuasive evidence 
such as to put the issue of service connection into relative 
equipoise.  In resolving reasonable doubt in favor the 
veteran, the Board further finds that service connection for 
sinus disorder is warranted and the claim is granted.

B.  Migraine Headaches

The veteran's SMRs also contain several entries denoting 
complaints of headaches in service.  No diagnosis was 
provided as to whether they were migraine, tension, flu-
related, or of unknown etiology.

Unlike the veteran's sinus disorder, there is no evidence of 
treatment for headaches after service.  The veteran testified 
that she did receive such treatment but the records from Dr. 
McElrath do not support the contention.  

The VA records from June 1995 to December 1995 note that the 
veteran was diagnosed with fibromyalgia.  She complained of 
chronic pain in a number of different areas.  She was treated 
for headaches on a number of occasions.  The remainder of the 
VA treatment records shows continued treatment for complaints 
of headaches, sometimes diagnosed as severe migraines.  
However, there is no record of any opinion that relates the 
veteran's headaches to service. 

The December 2002 VA neurological examiner noted that he had 
reviewed the veteran's claims file in its entirety.  He cited 
to the veteran's Report of Medical History, prepared by her 
as part of her March 1964 discharge examination and noted 
that there was no history of headaches reported.  He said 
that the SMRs do not show treatment for headaches as a 
separate issue, rather they were associated with some other 
condition when noted.  The examiner noted that the veteran 
currently reported having three different types of headaches.  
The examiner described the headaches as related by the 
veteran.  The examiner noted that the veteran reported 
tenderness in all of the areas tested, including the 
costochondral junction, the inner and outer surface of the 
knees, and the lower part of the legs.  She said that 
touching in those areas would induce bruising.  The examiner 
said that the veteran did not seem to have a specific 
migraine syndrome.  He said that she had a variety of head 
pains that were really associated with her overall systemic 
pain complaints.  The examiner said that the veteran would 
more likely be classified as a functional somatic syndrome 
which would include fibromyalgia, headaches and those 
complaints lumped into one group.  He concluded by saying 
that there was no evidence that she was treated for migraines 
or that a migraine was a diagnosis entertained in service.  

In contrast to the medical evidence, the veteran testified in 
December 2000 that she also began having headaches in service 
about the same time that she developed her sinus problems.  
She felt it could have been related to her underground duty 
station and the filtered air.  She said that she was treated 
for her headaches after service at the North Hills Medical 
Clinic.  

The Board remanded the veteran's claim in January 2001.  The 
purpose of the remand was to assist the veteran in obtaining 
any outstanding records showing treatment for her headaches 
and to afford her a VA examination.  

The RO wrote to the veteran in February 2001 and requested 
that she identify healthcare providers that had provided 
treatment for the issues on appeal.  The veteran responded in 
March 2001 with a list of several doctors and facilities.  
She listed two doctors, who had treated her from 1965 to 
1970, as deceased and their office as being gone.  She then 
listed Drs. McElrath, McMahon and MacNamara at the North 
Hills Medical Center as having provided treatment from 1967 
to 1980.  The veteran also listed a P. B. Skinner, Jr., M.D., 
and a Dr. Ford as ones who had provided additional treatment.

The records for Dr. Ford were noted above as the medical 
records from the South Carolina Department of Mental Health.  
They documented psychiatric evaluation and treatment, but did 
not address the veteran's headaches.  A request for records 
was made to Dr. Skinner, but a negative reply was received in 
June 2002.

The RO wrote to the North Hills Medical Clinic in April 2002 
and again in July 2002 and requested records for the veteran.  
No response was ever received.  The veteran was informed of 
the lack of a response to the first letter in July 2002 and 
notified that a second request would be made.  She was 
encouraged to obtain the records on her own and submit them 
to the RO.  The Board notes that no response to the July 2002 
request for records was received and the veteran did not 
submit them.  The Board further notes that the North Hills 
Medical Clinic appears to be the same facility that produced 
the records from Dr. McElrath showing treatment from 1969 to 
1977.  Those records are already associated with the claims 
file.

The veteran believes she was treated for migraine headaches 
in service; however, the SMRs do not support that contention.  
The December 2002 VA neurology examiner said that his review 
of the SMRs does not show treatment for migraines and that 
such a diagnosis was not considered during service based on 
the SMRs.  Moreover, the examiner opined that the veteran did 
not have true migraines but rather headaches that were part 
of an overall pain syndrome.  The first objective evidence of 
treatment for migraines is contained in the VA medical 
records associated with the claims file.  Those records do 
not contain any opinion that would relate the veteran's 
migraine headaches to service.  

The Board notes that the veteran is capable of presenting lay 
evidence regarding her headaches and that she believes that 
the headaches she had in service are related to her current 
migraine headaches.  Nevertheless, where, as here, a medical 
opinion is required to diagnose the condition and to provide 
a nexus opinion to link the veteran's migraine headaches to 
service, only a qualified individual can provide that 
evidence.  As a layperson, the veteran is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In the absence of competent medical 
evidence to show a connection between the veteran's current 
migraines and her period of active service, the Board finds 
that the preponderance of the evidence is against her claim.  
Evidence such as the December 2002 medical opinion and 
evidence showing no diagnosis until well after her separation 
from service weighs against her claim.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for migraine headaches.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001).  The Board 
notes that 38 C.F.R. § 3.102 was amended in August 2001, 
effective as of November 9, 2000.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  However, the change to 38 C.F.R. § 3.102 
eliminated the reference to submitting evidence to establish 
a well-grounded claim and did not amend the provision as it 
pertains to the weighing of evidence and applying reasonable 
doubt.  Accordingly, the amendment is not for application in 
this case.

III.  Increased Rating for PTSD

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

The veteran's PTSD has been rated as 50 percent disabling 
under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2002).  Under 
Diagnostic Code 9411, a 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is applicable where there is total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 61 - 70 
is defined as "Some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupations, or 
school functioning (e.g., occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score of 
51 - 60 is defined as "Moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Ibid.  A GAF score of 41 - 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Ibid.  Finally, 
a GAF score of 31 - 40 is defined as "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."

VA treatment records for the period from October 1997 to 
October 1998 show that the veteran received regular and 
continuing outpatient treatment for her PTSD.

The veteran was afforded a VA PTSD examination in February 
1999.  The veteran had not worked since 1990.  She reported 
receiving outpatient treatment for the last three years.  She 
felt that her symptoms were getting worse.  The examiner 
provided a diagnosis of PTSD, moderate to severe with some 
significant depression secondary to her PTSD symptoms.  He 
assigned a Global Assessment of Functioning (GAF) score of 
50.  The examiner also noted that the veteran presented a 
written statement at the examination.  He said that the 
veteran's therapist recommended that she include it.

The statement described the veteran's symptoms and how they 
affected her daily life.  She related that she had held 
several jobs but each for only a short period of time.  She 
said she was isolated with no close friends and did not 
engage in outside activities.  She had difficulty making 
decisions and difficulty sleeping.  She also said she was 
very depressed.

The veteran testified at a CO hearing in December 2000.  The 
veteran testified that she had been an inpatient at a Women's 
Trauma Recovery Program since her last VA examination.  She 
was treated at the program from August 2000 to October 2000.  
She said the program had helped her to the point where she 
was able to come to the hearing whereas before she would 
never have been able to testify.  The veteran testified that 
her PTSD was always with her.  She felt that she was never 
free from the nightmares and invasive thoughts and anxiety.  
When she felt bad she would bunker in her room.  She said 
that she felt this way a lot in the past but was doing better 
immediately after her attendance at her program, although she 
felt it was at least 50 percent of the time.  The veteran 
continued to receive outpatient treatment to include using 
prescribed medications.  She described her past employment as 
a licensed practical nurse (LPN), an electromyograph (EMG) 
technician, and a pharmacy technician.  She said that she did 
very well at the respective jobs for about two years at a 
time.  She would then find herself unable to continue doing 
the work and would have to change jobs.  She last worked in 
1990 when she worked for the Census Bureau.  The veteran 
further testified about her problems with staying asleep and 
getting rest.  She would frequently wake up after sleeping a 
short time and then have difficulty going back to sleep.  
This would make her tired all the next day.  The veteran 
submitted VA treatment records that included her stay with 
the Women's program.

The records submitted by the veteran cover a period form 
January 1999 to November 2000.  The records show continued 
outpatient treatment for her PTSD.  Beginning in January 1999 
the veteran is noted to increased symptoms of PTSD with 
depression.  She was assigned a GAF score of 45 in January 
1999.  However, her GAF score fluctuated and remained above 
50 for the most part.  There was a clinical entry from her 
psychologist who said that the veteran had severe PTSD and 
was unemployable and totally disabled dated in March 2000.  
However, the veteran's treating psychiatrist evaluated the 
veteran in May 2000 and did not make the same finding.  In 
fact he assigned a GAF score of 54.  Included was a discharge 
summary from the veteran's inpatient stay at the Women's 
Trauma Recovery Program from August to October 2000.  

Additional VA records were obtained and associated with the 
claims file.  The records relate to treatment provided from 
June 1998 to March 2001.  The veteran was treated routinely 
for her PTSD and depression.  Her treatment included visits 
with a social worker, psychologist and psychiatrist at 
different times.  In January 2001, the veteran's psychiatrist 
reported that the veteran's symptoms were worse since her 
last visit.  He reported that the veteran said that she was 
depressed and stressed out.  She would go several days 
without bathing or changing clothes and then would bathe and 
dress fairly well to go to her medical appointments.  This 
disguised how she really felt.  She was described as alert, 
attentive, and cooperative.  Her affect was anxious, 
depressed and talkative.  The veteran's thoughts were 
described as goal-oriented and sequential.  There was no 
evidence of active hallucinations or delusions and the 
veteran denied suicidal or homicidal ideations.  The examiner 
assigned a GAF score of 47.  

The veteran submitted a videocassette tape directly to the 
Board that was received in February 2001.  The tape was 
returned to the RO for consideration that same month.  The 
Board notes that the tape is not mentioned in a subsequent 
supplemental statement of the case (SSOC).  The Board has 
viewed the tape and finds that it does not provide material 
evidence in deciding any of the issues involved in the 
veteran's current appeal.  The tape is an interview of the 
veteran at the Women's Trauma Recovery Program.  The 
interview involved questions to the veteran such as how she 
liked the program, whether she learned any skills in coping 
with her PTSD, and whether she recommended the program, as 
well as other similar questions.  The veteran did not provide 
any information about her symptomatology for any of the 
issues on appeal.

The veteran submitted a copy of a June 2001 VA outpatient 
entry in October 2001.  The entry related to an evaluation by 
the VA psychiatrist who treated her for PTSD.  The evaluation 
was essentially similar to the one reported in January 2001.  
The psychiatrist again assigned a GAF score of 47.  However, 
he added a statement wherein he said that it was his 
professional medical opinion that the veteran was completely, 
totally, and permanently disabled and unemployable due to her 
PTSD and depression.

The veteran was afforded a VA PTSD examination in December 
2002.  The examiner noted that he had read the veteran's 
claims file and the Board's January 2001 remand in 
conjunction with his examination.  He noted the veteran's 
inpatient stay at the Women's Trauma Recovery Program and her 
continued outpatient treatment.  The veteran's primary 
complaint was that she "bunkered" a lot by staying in her 
bedroom.  The examiner reported that his mental status 
examination showed that the veteran's hygiene was fair and 
her appearance was casual.  Her speech was normal in rate and 
volume and increased in amount.  She was anxious to report 
numerous details of her condition.  The veteran was described 
as alert and fully oriented with adequate awareness of 
current events.  The veteran complained of every day memory 
problems that involved forgetting telephone numbers and 
directions that people gave her.  She was able to register 
three words and could remember 5 but not 6 digits.  She was 
unable to perform a simple mental calculation.  She was able 
to abstract similarity and interpret a proverb.  Judgment to 
hypothetical was noted to be good.  There was no evidence of 
a thought disorder but there was some suggestions of 
tangentiality and possible looseness of association.  The 
veteran reported that she had thought of suicidal several 
months earlier by contemplating an overdose of medicine.  
Clear obsessive-compulsive behaviors were elicited.  The 
veteran said that she repeated numbers, counted tiles, 
counted the number of steps between places, and counted the 
number of times she brushed her teeth.  The veteran said that 
she did not have nightmares because it was determined that 
she did not have rapid eye movement sleep (REMS).  She 
reported daily flashbacks.  The examiner's Axis I diagnosis 
was PTSD.  He assigned a GAF score of 53.  He added that the 
veteran's social adaptations were at least moderately 
impaired because of her condition.  She had not been employed 
in several years and did not appear to have adequate 
functional ability to return to the work place.  He said that 
the veteran's PTSD was one factor in her clinical 
presentation.  He opined that the veteran's current rating 
was appropriate for the amount of impairment that resulted 
from her PTSD.  He felt that there was insufficient evidence 
to establish and increase in impairment and disablement from 
PTSD.

Additional VA records for the period from March 1999 to March 
2003 were associated with the claims file.  The records show 
continued outpatient therapy for the veteran's PTSD.  The 
veteran's social worker reported that the veteran continued 
to experience difficulty sleeping and depression.  She noted 
that the last GAF score assigned to the veteran was the 47 
provided by the VA psychiatrist in June 2001.  The social 
worker assigned a GAF score of 43.  The veteran was seen by 
her psychiatrist and psychologist during the next several 
months.  Each time she was found to be totally disabled and 
unemployable due to her PTSD and depression.  They assigned 
GAF scores of 48 as part of their assessments.

In applying the evidence of record to the rating criteria the 
Board finds that the totality of the evidence, and resolving 
reasonable doubt in favor of the veteran, supports a 
conclusion that the veteran is 100 percent disabled as 
contemplated by the rating criteria.  The evidence 
establishes that there is total occupational and social 
impairment.  The veteran has not worked since 1990, although 
her initial lack of work could not be related to her PTSD.  
Her therapy records show that the veteran wanted to return to 
work but became increasingly symptomatic and unable to be 
employed.  The veteran's VA social worker, psychologist and 
psychiatrist have determined that she is severely disabled 
and/or unemployable as a result of her PTSD and depression.  
The VA psychologist was the first healthcare professional to 
make that determination.  The VA psychiatrist was not of the 
same opinion initially but has consistently maintained the 
veteran's total disability status since June 2001.  The 
February 1999 and December 2002 VA examinations are in 
contrast to the clinical findings.  However, those 
examination reports each supported at least the current level 
of disability for the veteran based on a one-time evaluation.  
The long-term care providers have been able to observe the 
veteran's progression of symptomatology, even after her 
treatment at the Women's Trauma Recovery Program.  Despite 
ongoing therapy and medication, the veteran condition has 
worsened.  While GAF scores are not, in and of themselves, 
the dispositive element in rating a disability, they are 
persuasive evidence when used in association with detailed 
evaluations, as in this case.  The highest GAF score assigned 
was a 54.  The veteran's other GAF scores, notably the 
predominant scores over the last two years, have been in the 
40's with a range between 43 and 49.  Such scores are 
indicative of someone unable to keep a job.  See Bowling v. 
Principi, 15 Vet. App. 1, 14-15 (2001) (Board decision 
vacated, in part, for failure to consider lower GAF scores 
that reflected a more severe disability than the GAF scores 
cited by the Board).  

The Board finds support for its conclusion in the commentary 
provided at the time when the criteria used to evaluate 
mental disorders was amended in October 1996.  Specifically, 
it was noted that PTSD was not to be rated under a separate 
formula based on the frequency of symptoms particular to 
PTSD.  Rather, the comments noted, it is not the symptoms, 
but their effects, that determine the level of impairment.  
See 61 Fed. Reg. 52,697 (October 8, 1996).  Further, the 
point was again made that the severity of the effects of a 
mental disorder determine the rating, and that to be assigned 
a 100 percent rating, a mental disorder must cause total 
occupational and social impairment.  Id.  The evidence shows 
that the effects of the veteran's mental disorder do indeed 
cause total occupational and social impairment.  

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.

VA has also issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  VA has stated that 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the VCAA. 
66 Fed. Reg. 45,629.  Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

VA has met its duty to notify and assist in the veteran's 
case.  At the outset, the March 1999 rating decision informed 
the veteran of why her claim for service connection for 
migraine headaches was denied.  She was informed of the 
evidence/information required to complete and substantiate 
her claim.

The May 1999 statement of the case apprised the veteran of 
the law applicable in adjudicating the appeal and again 
informed her of why the evidence of record was insufficient 
to establish her claim.  

The veteran's claim was remanded by the Board in January 
2001, in part, to ensure that the required development would 
be done in compliance with the VCAA.  

The RO wrote to the veteran in February 2001 and requested 
that she identify sources of medical treatment and to provide 
the necessary authorizations for the RO to obtain records on 
her behalf.  

The RO again wrote to the veteran in April 2002.  The RO 
advised the veteran of VA's duty to provide specific notices 
and duty to assist.  The veteran was again informed of the 
elements she needed to satisfy in order to substantiate her 
claim.  The veteran was also informed of the evidence that 
the RO had received in her case and that she could assist by 
obtaining any outstanding evidence on her own.  

The RO sent a letter to update the veteran on the development 
of her claim in December 2002.  The RO also responded to a 
letter from the veteran in May 2003 wherein she said that she 
had additional medical evidence to submit.

The veteran issued SSOCs in January 2001, March 2003 and June 
2003 that reviewed the additional evidence added to the 
record.  The SSOCs informed the veteran as to why the 
evidence/information of record did not support a grant of her 
claim for service connection for migraine headaches.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to establish service connection.  She was 
kept informed of the evidence developed by VA.  In summary, 
the Board finds that no additional notice is required under 
the provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA 
and 38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Regarding VA's duty to assist, the Board notes that VA and 
private treatment records identified by the veteran were 
obtained and associated with the claims file.  Other sources 
of potential evidence were contacted although no records were 
obtained.  The veteran was notified of the absence of records 
in those instances.  The veteran was afforded a VA 
examination to assess her claim and to provide an etiology 
opinion.  The veteran provided testimony at a CO hearing.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing her claim.   The Board is not 
aware of any outstanding evidence.  Therefore, the Board 
finds that VA has complied with the spirit and the intent of 
the duty-to-assist requirements found at 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c)-(e).

Thus, VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development of the claim 
regarding service connection for migraine headaches and 
further expending of VA's resources are not warranted.  Cf. 
Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); Dela 
Cruz v. Principi, 15 Vet. App. 145, 149 (2001).

As the Board's decision constitutes a complete grant of the 
benefits sought on appeal regarding the veteran's sinus 
disorder and PTSD, there is no further assistance or 
development required in this case regarding those issues.




ORDER

Service connection for a sinus disorder is granted.

Service connection for migraine headaches is denied.

Entitlement to a 100 percent disability rating for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

